DETAILED ACTION
Status of Claims
This is an office action on the merits in response to the applicant’s amendment filed on 9/06/2021.
Claims 1-9 and 11-15 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/KR2016/009178, filed on 08/19/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Response to Arguments
Applicant contends that the claims do not recite an abstract idea because they are directed towards “a particular communication technique of broadcasting certain data in the context of two electronic 
When considering whether the claims are eligible under the first prong of the analysis, we must determine whether the claim recites a judicial exception and then identify the exception. The identified abstract idea is the transaction performed by the claims, where a product is chosen for purchase and subsequently purchased. This sales transaction is clearly an abstract idea of the grouping certain methods of organizing human activity and the recognized sub-grouping commercial or legal interactions.
When considering whether claims which recite a judicial exception are eligible under the second prong of the analysis, we must determine whether the claims recite additional elements that integrate the exception into a practical application. Thus we examine each additional element to determine whether the invention “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception” (see MPEP 2106.04d). The individual additional elements recited by the claims operate as a collection of insignificant extra-solution activity, mere-data gathering in particular. Additionally, applicant’s contention that broadcasting of certain data via the short-range communication without the first electronic device and the second electronic device performing a pair operation does not facilitate any improvement to the technological field implied by the Applicant. Short-range communication devices are conventional elements that are often used in mobile communication and payments.  This element is little more than an attempt to either generally link the abstract idea into an alternate field of use from the alternative described by Applicant (substituting the field of general device communications with the field of “unpaired” device communications, a subset of the former).

It also appears that Applicant is applying the reasoning in BASCOM. Applicant contends that the claimed invention “improves upon conventional techniques, in part, by not requiring devices to be unnecessarily connected (paired) to each other for communication” to provide inventive concept. In particular, Applicant argues that the claimed invention is “directed to solving problems related to providing services.” The jurisprudence indicates that cited factors may be sufficient to qualify as significantly more when considering whether the claims include an inventive step.
When considering Applicant’s contention that the claimed invention improves upon the function of a computer and/or the specified field of technology, as contemplated by BASCOM, we must determine whether the claims are directed to specific improvements in the relevant technology and if those improvements go beyond well-understood, routine, and conventional activity in the field of use. In addition to the factors investigated above, we must determine whether the claims have the inventive step necessary to be patent eligible. This means that either individual steps or the steps when taken as a whole go beyond the routine.
In BASCOM, the claims were directed to a filtering technique where the individual steps were well-understood, routine, and conventional and while the overall ordering of the steps was unconventional. In the present application, the individual steps would be considered well-understood, routine, and conventional. For example, near field communication has been in common use for over a decade prior to the filing of this application, which is a form of short-range, unpaired communications. Both receiving 
Considering that the individual steps would be considered well-understood, routine, and conventional, we must view them as a whole. The applicant presents an ordered process where each step refers to a conventional ordering of making a purchase using technological means and incorporates a generalized method of executing the underlying abstract idea in this field of use. Receiving a broadcast is a necessary starting point to begin this mode of communication. Authentication is conventionally placed either before identifying the product for purchase or afterward, where the Applicant has elected the former. Payment data is necessarily transmitted after identification of the product for purchase. As such, the steps taken in their particular order and as a whole would be considered well-understood, routine, and conventional.
Because the claims are directed to an abstract idea, fail to meaningfully incorporate the abstract idea into a practical application, and lack the necessary inventive step to be considered significantly more than the underlying abstract idea, the claims must be rejected under 35 U.S.C. 101.

With respect to 103, applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claim.

Claim Rejections - 35 USC § 101

Claims 1-9 and 11-12 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 13-15 are drawn to a device which is within the four statutory categories (i.e. a machine).
Claims 1, 11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the claim limitations “receiving a user input of determining a product to be purchased,” and “broadcasting payment data for purchasing the determined product” which is analogous to the core elements of a contract of sale, an abstract idea understood to be a certain form of legal or economic behavior performed by humans. This judicial exception is not integrated into a practical application because the claim simply implements the abstract idea in a technological environment. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it fails to introduce an inventive concept to operations that would otherwise be considered well-understood, routine, and conventional within the industry. The rationale is elaborated upon below:
The methods of claim 1 and 11 recite limitations intended to implement a sales contract or agreement via two devices that communicate using a form of close range, wireless communication such as near-field communication or Bluetooth. The sales functionality, however, is an abstract idea grouped as a certain method of organizing human activity, more specifically, it is in the subgroup including commercial and/or legal interactions. The judicial exception is not integrated into a practical application because:
The limitation for receiving store data when in broadcast range amounts to insignificant extra-solution activity. The step of receiving store data would be considered a well-understood, routine, and conventional function known within the point-of-sale industry. 
The limitation for authentication of the second device using the data gathered in the first step also amounts to insignificant extra-solution activity. Authentication, generally applied, would be considered a well-understood, routine, and conventional function known within the industry. Further, the use of data gathered in the first step for this authentication does not transform or add an inventive element to the gathered data, also resulting in a derived form of data gathering.
The elements for receiving user input and conveying that data to another device constitute the core abstract idea in question (e.g. selecting an item for purchase and providing payment). Merely implementing these effects in a technological environment using well-understood and conventional methods does not constitute an inventive step on its own.
The element for authenticating the user prior to providing the purchase and payment data also amounts to insignificant extra-solution activity. Authenticating users would considered a well- understood, routine, and conventional function known within the industry and for any sales transaction. Authentication on its own also fails to provide any inventive concept and would be considered a derivative of data gathering.
The limitation where the payment data is provided to a second device also amounts to insignificant extra-solution activity. Data being provided to a receiving device would be considered a well-understood, routine, and conventional function where the data was broadcast. Further, moving data from device to device is, in effect, another form of mere data gathering.
The limitations of broadcasting the product data and transmitting the payment data to a payment server (specific to claim 11) also amount to insignificant extra-solution activity. These elements merely split the communication aspects of the core abstraction (i.e., sales contract) into multiple steps as a slight variation from the otherwise equivalent portion of claim 1. They would also be considered a mere implementation of an abstract idea within a specific technological environment.
The claims do not include additional elements which would elevate the invention to be significantly more than the judicial exception because they fail to introduce an inventive concept. The claim limitations, as discussed, fail to rise beyond the functions of mere data gathering and appear to be well-understood, routine, and conventional functions of technology or methodologies in the relevant industries.
The device claim 13 recites limitations intended to implement the methods claimed in claims 1 through 12. Each claim limitation specifies a component within the device for generically implementing the corresponding step listed in claim 1, except for the last limitation which appears to have been a method step inadvertently copied over to this claim almost verbatim. Adding the equivalent of the words “apply it” (i.e. “configured to,” as recited in the claims) to the abstract idea from the method claims is insufficient to qualify as significantly more than the abstract idea. (see MPEP 2106.05(A) and 2106.05(f)). Thus, claim 13 is rejected because it fails to provide inventive concept to the abstract idea.
Considering these individual elements and as a whole, the claimed invention does not amount to significantly more than the abstract idea of a sales contract. Generically implementing these ideas using arbitrarily paired devices without additional elements fails to render the claimed invention patentable.
Claims 2 - 4, 12, and 14 are also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to render the claims upon which they are dependent patentable. Claims 2 and 14 introduce a limitation wherein the store identification data is encrypted using a private key of the user 
Claim 5 is also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to render the claim upon which it is dependent patentable. Claim 5 introduces the limitation wherein the payment data comprises paying data obtained from a payment server when the user input is received, and the paying data is temporarily generated by using a random number and a card number of a user of the first device, the card number being registered in the payment server to Claim 1. This amounts to insignificant extra-solution activity, because the payment data input and registration acts as mere data- gathering while the use of a random number in the authentication of the payment data is a well- understood and conventional method commonly used for authentication which would produce 
Claim 6 is also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to render the claim upon which it is dependent patentable. Claim 6 introduces the limitation wherein the broadcasting of the payment data comprises: encrypting product data of the determined product and the payment data by using a public key of the user of the second device; and broadcasting the encrypted product data and the encrypted payment data to Claim 1. This limitation amounts to insignificant extra- solution activity which serves, merely, to generally link the abstract idea to the technological environments of public/private key encryption and data transfer. The claim provides no inventive step or element which would amount to significantly more than the underlying abstract idea. Thus, the claim is rejected as being directed to an abstract idea without significantly more.
Claims 7 and 8 are also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to render the claims upon which they are dependent patentable. Claim 7 introduces the limitation further comprising obtaining a list of products sold at a store in which the second device is installed, wherein the determining of the product to be purchased comprises determining the product to be purchased based on the obtained list of the products to Claim 1. Claim 8 introduces the limitation wherein the list of the products is broadcast from the second device to Claim 7. These limitations serve as insignificant extra-solution activity each serving as mere data-gathering elements for the underlying transaction. Providing a catalog of options for the transaction in question is an activity of pure data- gathering which does not introduce an inventive concept to the abstract idea while broadcasting those options from the second device merely transposes the source of the data. Neither limitation amounts to something significantly more sufficient to render the underlying abstract idea patentable. Thus, the claims are rejected as being directed to an abstract idea without significantly more.
Claim 9 is also rejected under 35 U.S.C. 101 because the additional limitations introduced fail to render the claim upon which it is dependent patentable. Claim 9 introduces the limitation wherein the first device communicates with the second device via Bluetooth low energy (BLE) to Claim 1. This limitation amounts to insignificant extra-solution activity which serves, merely, to generally link the abstract idea to the technological environment of Bluetooth low energy (BLE). The claim does not provide an inventive element beyond simply applying the technology in question to a step in the underlying abstract idea. As such, the claim is rejected as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Kim et al (KR 20150138868) in view of Emigh et al (US 20140220883 A1), and further in view of Ran (US10990956B2; hereinafter: “Ran”).

With respect to claim 1
  Kim discloses the limitation of: receiving store identification data broadcast from a second device via the short-range communication (see Kim paras 0007-9, referencing the customer device using short-range communication to identify the store);
authenticating the second electronic device using the store identification data (see Kim paras 0007-9, referencing multiple units, store identification, and customer device location within the identified store);
receiving an input for identifying a product for purchase,  (see Kim pg 3, para 4, referencing the customer indicating the desired product). However, receiving an input for identifying a product for purchase, when the second device is authenticated.
broadcasting payment data for purchasing the product via the short-range communication (see Kim para 0014, referencing the transmission of payment data for purchase).

However, Emigh teaches the technique of “when the second electronic device is authenticated” (see Emigh para 34, referencing the accurate identification of a user).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the authentication techniques provided in Emigh when implementing the system disclosed by Kim for predictable results of secure environment to receive user input.


Kim in view of Emigh do not explicitly disclose, but Ran teaches: the store identification data and the payment data are broadcast via the short-range communication without the first electronic device and the second electronic device performing a pairing operation for connecting to each other for communication (see claim 1, wherein the one or more information items is broadcast through an advertising channel by a mobile device to the PoS in accordance with a communication standard without pairing the PoS to the mobile device; see also col.7 ln57 – col.8  In10, Step 260, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcasted by a mobile device of the user, and the advertising channel is the channel which the communication standard uses for identification of available nearby devices. In one or more embodiments of the invention, the broadcast has a limited range, and only devices within the proximity threshold are able to detect the broadcast, and thus are available for communication. The proximity threshold may be any amount, such as: 1 foot, 5, feet, 50 feet, 100 feet, or any other distance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim/Emigh with the teaching of Ran as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kim offers the embodiment of making mobile payment between mobile terminal device and payment terminal device (POS).  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of mobile payment terminal and the POS as disclosed by Kim to the method of using short-range payment terminal as taught by Ran for the predicated result of improved systems and methods of providing efficient mobile payment experience.

With respect to claim 2
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. The combination does not specifically disclose the limitation wherein the store identification data is encrypted using a private key of the second device. However, Emigh teaches embodiments where the store identification data is encrypted and/or signed (see Emigh pg 7, para 0037, referencing proprietary and store data being encrypted or signed). It would have been obvious for one of ordinary skill in the art prior to the 

With respect to claim 3
The combination of Kim, Emigh and Ran teaches all the elements of Claim 2. The combination does not specifically disclose the limitation wherein the authenticating of the second electronic device comprises decrypting the encrypted store identification data using the public key, wherein the public key is provided to the first electronic device via a payment application installed in the first device. However, Emigh teaches the encryption of sensitive data (see Emigh pg 7, para 0037) and Kim discloses the use of an application in administering payment (see Kim para 0077-78, discussing the installation of a payment application to administer the transactions). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a well-known technique for protecting sensitive personal data with predictable results and incorporate those with the use of the application facilitating the transactions.

With respect to claim 4
The combination of Kim, Emigh and Ran teaches all the elements of Claim 3. The combination does not specifically disclose the limitation wherein the public key is stored in the first electronic device or an external server. However, Emigh teaches embodiments where data is encrypted and/or signed (see Emigh pg 7, para 0037) and Kim discloses the use of a server to facilitate payment transactions (see Kim para 0074, discussing the use of a payment server). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a well-known technique for protecting personal data and the use of a server to facilitate transactions with predictable results.

With respect to claim 5
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. Kim also discloses the limitation wherein the payment data comprises paying data obtained from a payment server when the input is received and the paying data is temporarily generated using a random number and a card number of a user of the first electronic device, the card number being registered in the payment server (see Kim paras 0074-75, discussing the use of a payment server and assignment of numbers to customers for facilitating payment and recordation).

With respect to claim 6
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. The combination does not specifically disclose the limitation wherein the broadcasting of the payment data comprises: encrypting product data of the determined product and the payment data using a public key of the second electronic device; and broadcasting the encrypted product data and the encrypted payment data. However, Emigh teaches embodiments for encrypting sensitive and store data (see Emigh pg 7, para 0037). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a well-known technique for protecting sensitive/proprietary data with predictable results.

With respect to claim 7
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. Kim further discloses the limitation further comprising obtaining a list of products sold at a store in which the second electronic device is installed, wherein the identifying of the product to be purchased comprises identifying the product to be purchased based on the obtained list of the products (see Kim paras 0024 & 

With respect to claim 8
The combination of Kim, Emigh and Ran teaches all the elements of Claim 7. Kim also discloses the limitation wherein the list of the products is broadcast from the second electronic device (see Kim para 0027, discussing the store data being received from a server or the store device).

With respect to claim 9
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. Kim also discloses the limitation wherein the first device broadcasts the payment data via Bluetooth low energy (see Kim para 0067, referencing the Bluetooth low energy protocol).

With respect to claim11
Kim discloses the limitation of: receiving store identification data broadcast from the second electronic device via the short-range communication (see Kim paras 0007-9, referencing the customer device using short-range communication to identify the store);
authenticating the second electronic device using the store identification data (see Kim paras 0007-9, referencing the verification of the store and customer location); Kim discloses the limitation receiving a user input of determining a product to be purchased (see Kim pg 3, para 4, referencing the customer indicating the desired product).
receiving an input for identifying a product for purchase,  (see Kim pg 3, para 4, referencing the customer indicating the desired product). However, receiving an input for identifying a product for purchase, when the second device is authenticated.
broadcasting payment data for purchasing the product via the short-range communication (see Kim para 0014, referencing the transmission of product data once identified);

However, Emigh teaches the technique of “when the second electronic device is authenticated” (see Emigh para 34, referencing the accurate identification of a user).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the authentication techniques provided in Emigh when implementing the system disclosed by Kim for predictable results of secure environment to receive user input.


Kim in view of Emigh do not explicitly disclose, but Ran teaches: the store identification data and the payment data are broadcast via the short-range communication without the first electronic device and the second electronic device performing a pairing operation for connecting to each other for communication (see claim 1, wherein the one or more information items is broadcast through an advertising channel by a mobile device to the PoS in accordance with a communication standard without pairing the PoS to the mobile device; see also col.7 ln57 – col.8  In10, Step 260, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcasted by a mobile device of the user, and the advertising channel is the channel which the communication standard uses for identification of available nearby devices. In one or more embodiments of the invention, the broadcast has a limited range, and only devices within the proximity threshold are able to detect the broadcast, and thus are available for communication. The proximity threshold may be any amount, such as: 1 foot, 5, feet, 50 feet, 100 feet, or any other distance. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim/Emigh with the teaching of Ran as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kim offers the embodiment of making mobile payment between mobile terminal device and payment terminal device (POS).  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of mobile payment terminal and the POS as disclosed by Kim to the method of using short-range payment terminal as taught by Ran for the predicated result of improved systems and methods of providing efficient mobile payment experience.

With respect to claim 12
The combination of Kim, Emigh and Ran teaches all the elements of Claim 11. The combination does not specifically disclose the limitation wherein the broadcasting of the product data comprises: encrypting the product data using a public key of the second electronic device; and broadcasting the encrypted product data.


With respect to claim 13
Kim discloses the limitation of: control the communicator to receive store identification data broadcast from a second device via the short-range wireless communicator (see Kim paras 0007-9, referencing the customer device using short-range communication to identify the store);
authenticate the second electronic device using the store identification data (see Kim paras 0007-9, referencing multiple units, store identification, and customer device location within the identified store);
receiving, via the touch screen, an input for identifying a product for purchase,  (see Kim pg 3, para 4, referencing the customer indicating the desired product). However, Kim does not specifically disclose the full limitation of receiving an input for identifying a product for purchase, when the second device is authenticated.
Control the communicator to broadcast payment data for purchasing the product via the short-range wireless communicator (see Kim para 0014, referencing the transmission of payment data for purchase).

However, Emigh teaches the technique of “when the second electronic device is authenticated” (see Emigh para 34, referencing the accurate identification of a user).


Kim in view of Emigh do not explicitly disclose, but Ran teaches: 
a communicator comprising a short-range wireless communicator, a touch screen, and a processor (see col.9 ln51 – col.10 ln23).
the store identification data and the payment data are broadcast via the short-range communication without the first electronic device and the second electronic device performing a pairing operation for connecting to each other for communication (see claim 1, wherein the one or more information items is broadcast through an advertising channel by a mobile device to the PoS in accordance with a communication standard without pairing the PoS to the mobile device; see also col.7 ln57 – col.8  In10, Step 260, identification is broadcasted through an advertising channel in accordance with one or more embodiments of the invention. The identification is broadcasted by a mobile device of the user, and the advertising channel is the channel which the communication standard uses for identification of available nearby devices. In one or more embodiments of the invention, the broadcast has a limited range, and only devices within the proximity threshold are able to detect the broadcast, and thus are available for communication. The proximity threshold may be any amount, such as: 1 foot, 5, feet, 50 feet, 100 feet, or any other distance. In one or more embodiments of the invention, the proximity threshold is the effective range of the communication standard being used. In one or more embodiments of the invention, the identification broadcasted through the advertising channel is a financial account of the user, among other data. Thus, a PoS system that receives the broadcast is able to charge the identified financial account for a transaction without having to formally pair with the user's device, although the user's authorization for the transaction is mandatory.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kim/Emigh with the teaching of Ran as they relate to a making mobile payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Kim offers the embodiment of making mobile payment between mobile terminal device and payment terminal device (POS).  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of mobile payment terminal and the POS as disclosed by Kim to the method of using short-range payment terminal as taught by Ran for the predicated result of improved systems and methods of providing efficient mobile payment experience.

With respect to claim 14
The combination of Kim, Emigh and Ran teaches all the elements of Claim 13. Kim does not specifically disclose the limitation wherein the store identification data is encrypted using a private key of the second electronic device. However, Emigh teaches embodiments where the store identification data is encrypted and/or signed (see Emigh pg 7, para 0037, referencing proprietary and store data being encrypted or signed). It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a well-known technique for protecting sensitive/proprietary data with predictable results.

With respect to claim 15
The combination of Kim, Emigh and Ran teaches all the elements of Claim 1. Kim also discloses the limitation of a non-transitory computer-readable recording medium having recorded thereon a program which, when executed, causes the first electronic device to perform the method of claim 1 (see Kim para 0011, referencing a computer readable-medium; see also Kim para 0170, referencing the programmed code on a non-transitory medium).


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	2/24/2022
                                                                                                                                                                                                                                                                                                                                                                              /JAMES D NIGH/Senior Examiner, Art Unit 3685